Gray, J.
1. A party may doubtless introduce evidence of any competent and material fact, although that fact has been denied by one of his own witnesses, and although the evidence may have the effect of discrediting that witness ; but he cannot *68be allowed to introduce evidence for the mere purpose of im peaching the credit of a witness whom he has himself produced Brown v. Bellows, 4 Pick. 194. Whitaker v. Salisbury, 15 Pick 544, 545. Friedlander v. London Assurance Co. 4 B. & Ad. 193 It is unnecessary in this case to consider how far, if at all, a party, calling a witness who unexpectedly appears adverse in feeling or defective in memory, may be allowed in the discretion of the presiding judge, either in the nature of cross-examinatian, or for the purpose of refreshing the memory of the witness, to ask him whether he has not previously made statements inconsistent with his previous testimony. See Commonwealth v. Hudson, 11 Gray, 64; People v. Safford, 5 Denio, 112; Melhuish v. Collier, 15 Q. B. 878; Regina v. Williams, 6 Cox Crim. Cas. 343. He certainly cannot be allowed to prove by other witnesses inconsistent statements previously made by the witness in question, which would not be admissible as independent evidence, and which therefore can have no effect but to impair the credit of 'the witness with the jury. Commonwealth v. Stark-weather, 10 Cush. 59. Smith v. Price, 8 Watts, 447. Regina v. Ball, 8 C. & P. 745. Holdsworth v. Mayor of Dartmouth, 2 Mood. & Rob. 153. Patteson and Coleridge, JJ., in 15 Q. B. 887-889. The King v. Moran, Jebb, 91. The Lochlibo, 1 Eng. L. & Eq. 645. Hatch’s testimony was therefore rightly rejected. 2. The appraisement of the chattels in question, under the Gen. Sts. c. 123, §§ 73 et seq., upon the attachment of them as the property of another person in a suit to which the plaintiff was not a party, was indeed conclusive evidence, as against the parties to that suit, of the authority of the officer to sell the goods, instead of holding them under the attachment until final judgment, and of the value for which the defendant in that suit might give security as a substitute for the property. Crocker v. Baker, 18 Pick. 407. But it was not competent evidence of the value of the chattels as against this plaintiff, whose property could not lawfully be attached in that suit, who had no part in the appointment of the appraisers, and who did not claim title under either of those parties. Exceptions overruled.